THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. US SECURED ORIGINAL ISSUE DISCOUNT PROMISSORY NOTE DUE NOVEMBER 16, 2009 FOR VALUE RECEIVED, BEYOND COMMERCE, INC.a corporation organized and existing under the laws of the State of Nevada (the “Company”), promises to pay to LINLITHGOW HOLDINGS, LLC, the registered holder hereof (the “Holder”), the principal sum of One Million Six Hundred Thousand and 00/100Dollars (US $1,600,000)on the Maturity Date (as defined below) , 180 days from May 20, 2009, the date of initial issuance of this Note (the “Issue Date”). This Note is subject to the following additional provisions: 1.The term “Maturity Date” means November 16, 2009. 2.(i)This Note may be prepaid in whole or in part at any time prior to the Maturity Date, without penalty.Any payment shall be applied as provided in Section 3. (ii)TIME IS OF THE ESSENCE WITH RESPECT TO ANY PAYMENT DUE HEREUNDER.The Company shall be in default hereunder if any payment is not made in a timely manner, without any right to cure unless such right to cure is granted by the Holder in each instance; provided, however, that the grant of such right is in the sole discretion of the Holder and may be withheld for any reason or for no reason whatsoever. 3.Interest. a)Payment of Interest in Cash. The Company shall pay interest to the Holder on the outstanding principal amount of this Note, in cash, at a sliding rate based on the following scale, beginning on the Original Issue Date.All Interest shall become due and payable on the date this Note is paid in full: 1 INTEREST RATE PER MONTH: IF PAID IN FULL ON: 1.5% 1-30 days from the Issue Date 3.0% 31-60 days from the Issue Date 4.5% 61-90 days from the Issue Date 6.0% 91-120 days from the Issue Date 7.5% 121-150 days from the Issue Date 9.0% 151-180 days from the Issue Date b)Interest Calculations. Interest shall be calculated on the basis of a 360-day year and shall accrue daily commencing on the Original Issue Date until payment in full of the principal sum, together with all accrued and unpaid interest and other amounts which may become due hereunder, has been made.Interest hereunder will be paid to the Holder. c)Late Fee.All overdue accrued and unpaid interest to be paid hereunder shall entail a late fee at the rate of 18% per annum (or such lower maximum amount of interest permitted to be charged under applicable law) (“Late Fees”) which will accrue daily, from the date such interest is due hereunder through and including the date of payment. 4.All payments contemplated hereby shall be applied first to the principal, then to Interest. 5.No provision of this Note shall alter or impair the obligation of the Company, which is absolute and unconditional, to pay the principal of, and interest on, this Note at the time, place, and rate, and in the coin or currency, as herein prescribed.This Note is direct obligations of the Company. 6.The obligations of the Company under this Note are secured by the pledge of certain common stock held by the Company.The stock is pledged to the Holder under the terms of the Pledge Agreements, to which the Holder and the Pledgors are parties.If the Holder forecloses on any of the Pledged Shares, the obligations of the Company will be reduced only to the extent of the proceeds actually realized from such foreclosure, in the priority specified in Section 3 hereof. 7.Conversion. a)Voluntary Conversion.
